United States Court of Appeals,

                               Fifth Circuit.

                         Nos. 94-50369, 94-50541.

The TONKAWA TRIBE OF OKLAHOMA, in its sovereign capacity and as a
representative of its members, Plaintiff-Appellee,

                                       v.

 Ann RICHARDS, individually, George W. Bush, Jr., in his official
capacity as the Governor of the State of Texas, Garry Mauro,
individually and in his official capacity as Land Commissioner of
the State of Texas, and the State of Texas, Defendants-Appellants.

The TONKAWA TRIBE OF OKLAHOMA, in its sovereign capacity and as a
representative of its members, Plaintiff-Appellant, Cross Appellee,

                                       v.

 Ann RICHARDS, individually, George W. Bush, Jr., in his official
capacity as the Governor of the State of Texas, Garry Mauro,
individually and in his official capacity as Land Commissioner of
the State of Texas, and the State of Texas, Defendants-Appellees,
Cross-Appellants.

                               Oct. 23, 1995.

Appeals from the United States District Court for the Western
District of Texas.

Before POLITZ, Chief Judge, JONES and PARKER, Circuit Judges.

     ROBERT M. PARKER, Circuit Judge:

     Appellant, the Tonkawa Tribe of Oklahoma ("the Tribe" or "the

Tonkawas") brought suit against the State of Texas, its Governor

and Land Commissioner ("the State") to compel the State to donate

unspecified Texas lands to the Tribe for use as a homeland, and

seeking   damages   on   the   basis       of   an   1866   Act   of   the   Texas

Legislature.    The district court granted summary judgment for the

State.    We affirm.

                                   FACTS


                                       1
     Prior to the Spanish colonization of Texas, the Tonkawas lived

in what later became central Texas.        During the Indian Wars, the

Tonkawas served as scouts and fought alongside the Texans against

other Indian tribes. In 1859, the Tonkawas were removed from Texas

to an Indian reservation in Oklahoma.          On March 2, 1861, Texas

seceded from the Union and joined the Confederacy.         Despite their

removal to Oklahoma, the Tonkawas remained loyal to Texas.               In

1862, the Tonkawas learned of plans for an Indian raid on Texas and

forewarned the Texans.      Because of this act of loyalty to the

Texans, the Tonkawas were massacred by the Delaware, Shawnee, and

Caddo tribes.     In the massacre, 137 of the 300 Tribe members and

the Tribe's chief were killed.          In recognition of the Tribe's

sacrifices,    the   Confederate   Texas   Legislature   passed   a   Joint

Resolution in 18641 to provide temporary support and land to the

     1
         Joint Resolution in relation to the Tonkaway [sic] Indians

                  Whereas, From the earliest settlement of Texas,
             and during the war of Texas Independence and border
             wars with other Indian Tribes, the Tonkaway [sic] Tribe
             of Indians have remained true and faithful, and have
             been the close and constant allies of our people; and

                  Whereas, At the earliest dawn of the present war,
             said tribe declared their destiny to be our destiny,
             and in consequence of their fidelity to the cause of
             Southern Independence they were attacked by our enemies
             and more than one-half of the tribe perished, including
             the brave old veteran Chief Placadore, who, with his
             warriors, women and children, proudly perished rather
             than betray or desert the cause which they had
             espoused; and

                  Whereas, The remnant of this faithful people are
             now wanderers on our soil, in the most wretched and
             dependent condition; Therefore

                  1. Be it resolved, That the Governor take such

                                    2
Tonkawas.

     When the Civil War ended in 1865, Texas entered a period of

Reconstruction that lasted through January 1874.       By letter of

September 20, 1866, Texas Governor J.W. Throckmorton appealed to

the federal government to allow a Texas agent to care for the

Tonkawas and advised the Commissioner of Indian Affairs that he

intended to request support for the Tribe from the Provisional

Texas Legislature.      On November 1, 1866, the Provisional Texas

Legislature passed an Act to Provide for the Tonkawa Indians ("1866

Act")2 which included a section setting aside a league of land to


             steps to settle them on the public domain of the State,
             and at such place as he may deem proper.

                  2. That the sum of thirty-five thousand dollars
             annually, for the years 1864 and 1865, be and the same
             is hereby appropriated out of any money in the
             Treasury, not otherwise set apart, for the support and
             maintenance of said tribe of Indians; the same to be
             expended under the direction of the Governor.

                  3. That these resolutions be in force from their
             passage.

          Approved May 28, 1864, 10th Leg., C.S., ch. 3, 1864
     Tex.Gen.Laws 42, reprinted in 5 H.P.N. GAMMEL, LAWS OF TEXAS
     800 (1898).
     2
         An Act to provide for the Tonkawa Indians

                  Sec. 1. Be it enacted by the Legislature of the
             State of Texas,

             That the Governor shall appoint an agent for the
             Tonkawa Indians, whose duty it shall be, under the
             direction of the Governor, to locate and settle said
             Indians on the lands set apart for them by the
             provisions of this act, and who shall superintend and
             manage their affairs as the Governor shall direct, for
             which service said agent shall receive not more than
             five hundred dollars per annum, which amount is hereby
             appropriated, and may be paid quarterly, upon the

                                   3
be used by the Tonkawas "as a home, as long as they shall live on

the same."    The Tonkawas have never resided on any land as provided

for under the 1866 Act.

     After the massacre of the Tonkawas by the Delaware, Shawnee

and Caddo tribes, the Tonkawas returned to Texas, settling near

Austin.   In April 1867, the Tonkawas were moved to Jacksboro,



             approval of the Governor.

                  Sec. 2. That there shall be set apart for the use
             of said Indians (Tonkawas), as a home, as long as they
             shall live on the same, one league of land, out of the
             unappropriated public domain of the State, to be
             selected on the line of the frontier, at such suitable
             place as the Governor may direct; Provided, the fee in
             said land so selected shall remain in the State, and
             shall not be subject to location or entry, as long as
             it is used for the purpose herein provided for, and
             when it shall cease to be so used, it shall not be
             disposed of except by act of the Legislature.

                  Sec. 3. That the sum of three thousand five
             hundred dollars, United States currency, or so much as
             may be necessary, is hereby appropriated, out of any
             unappropriated funds in the Treasury, which shall be
             expended under the direction of the Governor for the
             use and benefit of said Indians.

                   Sec. 4. That the Governor be required to apply to
             the authorities of the General Government, to take
             these Indians in charge and provide for them, and in
             the event the Government shall do so, then the
             appropriation of money herein made shall cease to be
             used.

                  Sec. 5. That the Governor is hereby authorized to
             furnish to the Tonkawa warriors, one gun each, if there
             be any belonging to the State on hand.

                  Sec. 6. That this Act take effect and be in force
             from and after its passage.

          Approved Nov. 1, 1866, 11th Leg., R.S., ch. 78, 1866
     Tex.Gen.Laws 73, reprinted in 5 H.P.N. GAMMEL, LAWS OF TEXAS
     991 (1898).

                                   4
Texas, where they were turned over to the care of Major Starr, the

Federal Commandant at the Jacksboro post.

     Later in 1867, the Tonkawas were settled near Fort Griffin,

originally called Camp Wilson, in present-day Shackleford County.

During the time the Tonkawas resided near Fort Griffin, they

continued to serve as scouts for federal troops located at the

Fort.   In September of 1874, the Tonkawas fought beside federal

troops against the Comanches in Palo Duro Canyon in the last major

battle of the Indian Wars.   The Tonkawas remained at Fort Griffin

until 1884, at which time the Army left and the Tribe was once

again removed to Oklahoma.

     The Tonkawas were settled on a reservation of approximately

91,000 acres located near Ponca City, Oklahoma, in June of 1885.

The Tribe's population continued to decline until there were fewer

than fifty tribal members left.       The reservation has since been

decreased to 160 acres of land.   The Tonkawas remain a small tribe,

with approximately 15 families living on the reservation. There is

no industry on the current tribal land, unemployment is high, and

the majority of the Tribe lives at or below the poverty line.

     In June of 1992, the Tonkawas made a written request to Texas

Governor Ann Richards to select the league of land granted in the

1866 Act and apportion it to their use.     By letter dated June 25,

1992, the Governor advised the Tribe that the Tribe's request had

been referred to Land Commissioner Garry Mauro, and that she had

requested him to investigate the Tribe's claim.    In a letter dated

July 30, 1992, Mauro advised the Tribe that


                                  5
     [I]n 1867, at about the same time that the Tonkawa nation was
     removed by the United States Army to Fort Griffin, the United
     States imposed military rule on the State of Texas.        The
     imposition of Reconstruction effectively deprived the civilian
     government of Texas of any ability to carry out the Act of
     1866.

          In the years following 1867, the entire public domain of
     the State of Texas was appropriated to other uses, including
     the establishment of the Permanent School Fund. All prior
     grants that were not surveyed and located prior to the
     exhaustion of the public domain cannot now be honored because
     there is no longer any public domain from which to award them.
     The Texas Constitution of 1876 prohibits the granting of any
     lands belonging to the Permanent School Fund without full
     compensation being paid.

          I regret that the State of Texas is unable at this late
     date to honor the commitment made by the Legislature of 1866
     because there is no public domain from which to award the
     league of land provided for in the Act of 1866.

                     DISTRICT COURT PROCEEDINGS

     The Tribe sought a writ of mandamus from the Texas Supreme

Court.    That court denied the Tribe leave to file the writ on July

8, 1993.    Having exhausted its attempts to secure the league of

land directly from the State of Texas, the Tonkawas filed this

action.

     In the Tribe's Complaint, filed November 15, 1993, they

requested the district court to declare that the 1866 Act granted

the Tribe an enforceable interest, claim, and right to land that

was not divested by the subsequent dedication of land to the

Permanent School Fund, or, alternatively, that if the Tribe's

interest and claim were so divested, such divestiture violated the

Nonintercourse Act, 25 U.S.C. § 177.    In short, the Tribe sought a

court order directing the State to designate a league of land to be

used as a homeland by the Tribe and to take all steps necessary to


                                  6
place the Tribe in possession of the land.

      The district court, upon consideration of the parties' cross

motions for summary judgment, granted summary judgment for the

State and dismissed the case with prejudice.               The ruling was based

on the district court's finding that the Tonkawas never retained a

vested property interest in the proposed league of land and that

the   Tribe's     claim    does   not     come   within    the   purview    of   the

Nonintercourse Act.

                              STANDARD OF REVIEW

       Appellate courts review summary judgments de novo, applying

the same standard as the district court. Bodenheimer v. PPG Indus.

Inc., 5 F.3d 955, 956 (5th Cir.1993).              Summary judgment shall be

rendered if there is no genuine issue of material fact and if the

moving    party    is     entitled   to    judgment   as    a    matter    of    law.

FED.R.CIV.P. 56(c).         In making its determination, the court must

draw all justifiable inferences in favor of the nonmoving party.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255, 106 S. Ct. 2505,

2513-14, 91 L. Ed. 2d 202 (1986).

         Additionally, treaties and statutes should be liberally

construed in favor of Indian tribes, with ambiguous provisions

interpreted to their benefit. See, e.g., Winters v. United States,

207 U.S. 564, 576-77, 28 S. Ct. 207, 211, 52 L. Ed. 340 (1908);

Worcester v. Georgia, 31 U.S. (6 Pet.) 515, 582, 8 L. Ed. 483

(1832).

                              NONINTERCOURSE ACT

a. Elements of a Nonintercourse Claim.


                                           7
         To establish a violation of the Nonintercourse Act3 ("the

Act") the Tribe must show that (1) it constitutes an Indian tribe

within the meaning of the Act;      (2) the Tribe had an interest in or

claim to land protected by the Act;             (3) the trust relationship

between the United States and the Tribe has never been expressly

terminated or otherwise abandoned;            and (4) the Tribe's title or

claim to the interest in land has been extinguished without the

express consent of the United States.           See Catawba Indian Tribe v.

South Carolina, 718 F.2d 1291, 1295 (4th Cir.1983), rev'd on other

grounds, 476 U.S. 498, 106 S. Ct. 2039, 906 L. Ed. 2d 490 (1986);

Mashpee    Tribe   v.   New   Seabury       Corp.,   427 F. Supp. 899,   902

(D.Mass.1977);     Narragansett Tribe of Indians v. Southern Rhode

Island Land Dev. Corp., 418 F. Supp. 798, 803 (D.R.I.1976).                  The

district court expressly determined, and Appellees concede, that


     3
      The Nonintercourse Act, codified at 25 U.S.C. § 177,
provides:

                 No purchase, grant, lease, or other conveyance of
            lands, or of any title of claim thereto, from any
            Indian nation or tribe of Indians, shall be of any
            validity in law or equity, unless the same be made by
            treaty or convention entered into pursuant to the
            Constitution. Every person who, not being employed
            under the authority of the United States, attempts to
            negotiate such treaty or convention, directly or
            indirectly, or to treat with any such nation or tribe
            of Indians for the title or purpose of any lands by
            them held or claimed, is liable to a penalty to $1000.
            The agent of any State who may be present at any treaty
            held with Indians under the authority of the United
            States, in the presence and with the appropriation of
            the commissioner of the United States appointed to hold
            the same, may, however, propose to, and adjust with,
            the Indians the compensation to be made for their claim
            to lands within such State, which shall be extinguished
            by treaty.

                                        8
the Tribe has satisfied the first and third elements.      There is

likewise no dispute concerning the fourth element.      Rather, the

district court's decision was based on its holding that the Tribe

failed to establish the second element—that is, the Tribe had no

interest in or claim to land protected by the Nonintercourse Act.

b. The District Court's Analysis.

     The district court relied on the Supreme Court's decision in

United States v. Rowell, 243 U.S. 464, 37 S. Ct. 425, 61 L. Ed. 848

(1917).   In Rowell, the plaintiff, an adopted member of the Kiowa,

Comanche, and Apache Tribes, asserted a vested property right and

a right to issuance of an allotment under a statute that authorized

and directed "the Secretary of the Interior ... to issue a patent

in fee for the tract in controversy to James F. Rowell."    Rowell,
243 U.S. at 465, 37 S.Ct. at 426.    Rowell argued that the statute

was a grant in praesenti.   The Supreme Court stated:

     But it is insisted that the provision of June 17, 1910, was a
     grant in praesenti and operated in itself to pass the full
     title to Rowell, and therefore that he had a vested right in
     the land which the repealing act could not affect. Of course,
     a grant may be made by a law as well as by a patent issued
     pursuant to a law, but whether a particular law operates in
     itself as a present grant is always a question of intention.

Rowell, 243 U.S. at 469, 37 S.Ct. at 427.       In the statute in

controversy, there were no words of present grant but only a

direction to the Secretary of Interior to issue a patent to Rowell.

The Supreme Court held that the statute should be construed only as

a proposal by the government, which was amendable and repealable at

the will of Congress.   Because the act in controversy had not been

carried into effect by the issuance of an allotment, no vested


                                 9
property right ever accrued in favor of Rowell.

     The district court found, under the reasoning in Rowell, that

no vested property right accrued in favor of the Tribe under the

1866 Act.

     The 1866 Act set aside the league of land so long as the Tribe
     used it as a homeland.        It directed the Governor, in
     permissive rather than mandatory language, to set aside the
     land. The land was never set aside by the Governor, the Tribe
     never used any "league of land" as its homeland.... The Texas
     Legislature, in subsequent legislation, dedicated all of the
     unappropriated public domain to other purposes. The Tonkawas
     never retained a vested property interest in the proposed
     league of land.     The interest at best could have been
     correctly characterized as a mere expectancy—an expectancy
     which was extinguished when the State dedicated the public
     domain to other purposes.

Memorandum Opinion and Order, July 21, 1994, p. 16.   The district

court went on to hold that the Tribe's claim does not come within

the purview of the Nonintercourse Act because a cause of action

under that Act requires an "alienation of Indian Lands."   Because

the Tonkawas never held the land as their own or used it as a

homeland, there was no alienation of Indian Lands under these

circumstances, according to the district court.

     The Tribe contends on appeal that the 1866 Act granted the

Tribe, at the minimum, a present equitable interest in or claim to

a league of unappropriated land in Texas.    When the legislature

later disposed of all the remaining unappropriated land, they

argue, it extinguished the Tribe's claim in violation of the

Nonintercourse Act.

c. The Reach of the Nonintercourse Act

     We must analyze the question thus presented in the context of

Congressional   intent   and   judicial   interpretation   of   the

                                10
Nonintercourse Act. It was originally enacted in 1790, see Mohegan

Tribe v. Connecticut, 528 F. Supp. 1359, 1362-63 (D.Conn.1982), and

the current version dates to 1834.     25 U.S.C. § 177 (1983).   The

Act's purpose is to prevent unfair, improvident, or improper

disposition by Indians of lands owned or possessed by them to other

parties, except the United States, without the consent of Congress.

Federal Power Comm'n v. Tuscarora Indian Nation, 362 U.S. 99, 119,

80 S. Ct. 543, 555, 4 L. Ed. 2d 584 (1960).   The Act broadly protects

Indian tribes' rights to and interests in land:

     The Indian Nonintercourse Act ... has been perhaps the most
     significant congressional enactment regarding Indian lands.
     The Act's overriding purpose is the protection of Indian
     lands.   It acknowledges and guarantees the Indian tribes'
     right of possession and imposes on the federal government a
     fiduciary duty to protect the lands covered by the Act.

United States on behalf of Santa Ana Indian Pueblo v. University of

New Mexico, 731 F.2d 703, 706 (10th Cir.), cert. denied, 469 U.S.
853, 105 S. Ct. 177, 83 L. Ed. 2d 111 (1984) (citations omitted).   The

Act applies to "any title or claim" to real property, including

nonpossessory interests.   See United States v. Devonian Gas & Oil

Co., 424 F.2d 464, 467 n. 3 (2d Cir.1970) (Nonintercourse Act

applies to oil and gas leases);   Mohegan Tribe, 528 F. Supp. at 1370

("Whether or not Connecticut held the fee to the land in question,

it could not alienate Indian land without the consent of the

federal government after the passage of the first Nonintercourse

Act in 1790");   Lease of Indian Lands for Grazing Purposes, 18

Op.Att'y Gen. No. 583 (July 21, 1885) ("This statutory provision [§

177] is very general and comprehensive.     Its operation does not

depend upon the nature or extent of the title to the land which the

                                  11
tribe or nation may hold.").

      The Nonintercourse Act protects a tribe's interest in land

whether that interest is based on aboriginal right, purchase, or

transfer from a state.   See, e.g., Alonzo v. United States, 249
F.2d 189, 196 (10th Cir.1957) (grants made by governments of Spain

and Mexico and by purchase), cert. denied, 355 U.S. 940, 78 S. Ct.
429, 2 L. Ed. 2d 421 (1958);     Joint Tribal Council of Passamaquoddy

Tribe v. Morton, 528 F.2d 370 (1st Cir.1975) (grants by state);

United States v. 7405.3 Acres of Land, 97 F.2d 417, 422 (4th

Cir.1938) ("[I]t makes no difference that title to the land in

controversy was originally obtained by grant from the state of

North Carolina.");   see also, Oneida Indian Nation v. County of

Oneida, 434 F. Supp. 527, 538 (N.D.N.Y.1977) (Nonintercourse Act

protects land reserved for tribe in treaty with New York prior to

passage of United States Constitution), aff'd, 719 F.2d 525 (2d

Cir.1983), aff'd in part and rev'd in part on other grounds, 470
U.S. 226, 105 S. Ct. 1245, 84 L. Ed. 2d 169 (1985).       As stated in

Alonzo:

     [T]he reason for the imposition of the restrictions [set forth
     in § 177] is in nowise related to the manner in which the
     Indians acquired their lands. The purpose of the restrictions
     is to protect the Indians ... against the loss of their lands
     by improvident disposition or through overreaching by members
     of other races.

Alonzo, 249 F.2d at 196 (footnote omitted).

      The Nonintercourse Act's prohibition is effective against

states, as well as private parties, who attempt to obtain tribal

land in violation of its provisions.   See Mohegan Tribe v. State of

Connecticut, 528 F. Supp. 1359, 1364-65 (D.Conn.1982).       In this

                                  12
regard, the Act reaches not only conveyances by a tribe, but also

any action by a state which purports to divest a tribe of an

interest in land.            See Tuscarora Nation of Indians v. Power

Authority     of      New   York,    257 F.2d 885,   893   (2d    Cir.1958)

(Nonintercourse Act applied to condemnation proceeding by state),

vacated as moot, 362 U.S. 608, 80 S. Ct. 960, 4 L. Ed. 2d 1009 (1960);

United States v. First Nat'l Bank, 56 F.2d 634, 635 (D.Neb.1931)

("The    Omaha     tribe    owned   its    lands   before    Nebraska     became   a

state....        It    is   not   competent     for    either   the    Congress    by

legislation or the states by court decisions to impair those

rights."), aff'd, 59 F.2d 367 (8th Cir.1932).

d. Does the Tribe have a claim to lands covered by the 1866 Act?

        The Tribe's claim arises under Texas legislation, to which we

must apply Texas' rules of statutory construction.                    See Oregon ex

rel. State Land Bd. v. Corvallis Sand & Gravel Co., 429 U.S. 363,

372, 97 S. Ct. 582, 588, 50 L. Ed. 2d 550 (1977) (holding state law

governs disputed ownership of lands).                 In determining the meaning

of the 1866 Act, our primary goal under Texas' rules of statutory

interpretation is to ascertain the intention of the legislature.

See, e.g., Jones v. Del Andersen & Assoc., 539 S.W.2d 348, 350

(Tex.1976).      This intention is to be ascertained from the language

of the statute itself, id., as of the time the law was passed,

Harris v. Ft. Worth, 142 Tex. 600, 180 S.W.2d 131, 133 (1944), and

further, from the entire act and not from isolated portions of it.

Calvert v. Texas Pipe Line Co., 517 S.W.2d 777, 781 (Tex.1974).

The 1866 Act must be read in light of the circumstances and the


                                           13
public policy prompting its passage. Austin v. Collins, 200 S.W.2d
666, 669 (Tex.Civ.App.—Ft. Worth 1947, writ ref'd n.r.e.).

       The    Tonkawas     argue    that   the       language     in   the   1866   Act

directing that the land "shall be set apart" is a mandatory

directive, revealing the legislature's intent to make a present

grant of the property.         The Tribe also points out that the Texas

Legislature     never    repealed    the      1866    Act    or    took   any   action

specifically addressing the land after the 1866 Act.                         The State

responds that "shall" is not necessarily mandatory, but may be

directory only.         Lewis v. Jacksonville Bldg. & Loan Ass'n, 540
S.W.2d 307, 310 (Tex.1976);          Hunt v. Heaton, 631 S.W.2d 549, 550

(Tex.App.—Beaumont        1982),    aff'd,     643 S.W.2d 677    (Tex.1982).

"Provisions which do not go to the essence of the act to be

performed, but which are for the purpose of promoting the proper,

orderly and prompt conduct of business, are not ordinarily regarded

as mandatory."     Lewis, 540 S.W.2d at 310.                Because the essence of

the 1866 Act was to provide subsistence for the Tribe until such

time as the Federal government took the Tonkawas in charge and

provided for them, rather than to set apart particular real estate,

we   conclude   that     the   "shall"     language         in    question    was   not

mandatory.

       Next, the Tribe contends that the grant could have been

perfected solely through ministerial duties of the state, and that

it was therefore "self-executing and effective to grant the the

tribe an equitable interest in the unappropriated public domain of

the state as it existed in 1866."             The Tribe distinguishes what it


                                         14
refers to as the self-executing nature of the grant from unsurveyed

land certificates. "A land certificate is merely the obligation of

the government entitling the owner of it to secure the designated

quantity of land by following the requirements of the law."        New

York & T. Land Co. v. Thomson, 83 Tex. 169, 17 S.W. 920, 923

(1891).   The owner of a land certificate had to affirmatively take

steps to locate the certificate to obtain any right to land.       Not

until the land certificate was properly located did it vest either

equitable or legal title to land in the owner of the certificate.

See Sledge v. Humble Oil & Refining Co., 340 S.W.2d 517, 520

(Tex.Civ.App.—Beaumont    1960,   no   writ)   ("An   un-located   land

certificate vests in its holder no justiciable interest in any

specific land.");    Abbott v. Gulf Prod. Co., 100 S.W.2d 722, 724

(Tex.Civ.App.—Beaumont 1936, writ dism'd w.o.j.).       Under the 1866

Act, the Tribe was not required to take any action to perfect its

interest in the land granted, but rather the burden of acting was

upon the state.

     The Tribe cites Hogue v. Baker, 92 Tex. 58, 45 S.W. 1004

(1898), in which the Texas Supreme Court held that a constitutional

provision establishing that one-half of the public domain of the

state would be allocated to the perpetual public school fund was

self-executing.     The Court held that the provision conferred the

school fund with an equitable right to its share, even though the

legislature retained authority over the partition of the lands.

The State distinguishes Hogue, arguing that unlike a grant to

another party, Texas' grant to the public school fund was actually


                                  15
a grant to itself which did not rest on the issuance of a patent.

     We conclude that the language in the 1866 Act was not a

self-executing grant of land to the Tonkawas.                          The Act required

action by the State (designation of the location of the league of

land) as well as action by the Tribe (the making of a tribal

homeland on the designated land) in order for the Tribe to take

benefit from the grant.             Because these two conditions were never

fulfilled, the grant was never perfected.

      Finally the Tonkawas argue, citing Jones v. Meehan, 175 U.S.
1, 20 S. Ct. 1, 44 L. Ed. 49 (1899), that federal law conferred them

with an equitable interest in the land.                   In Jones, the Court held

that the reservation of land pursuant to a treaty created an

equitable title in the Chickasaw Indian tribe, even though the land

was not yet precisely located or surveyed.                             This analogy is

unpersuasive;         the    Chickasaws      acquired      an     equitable      interest

through   a   treaty       with     the   United    States       supported       by    valid

consideration.            Although    the    Texas       Legislature         recited       the

Tonkawas'     past    fidelity       to   Texas    and    their    indigency          as   the

motivation     for    the    1864    Resolution,      there       is    no    evidence      of

bargained-for consideration exchanged for an interest in land.

     In   sum,       we   hold    that    the     grant    was     not       mandatory      or

self-executing, and vested no interest, equitable or otherwise, in

the Tribe.     The purpose of the 1866 Act was to provide for the

surviving Tonkawa Indians until such time as the federal government

could provide for them.               At the time of the enactment, Texas

considered this an obligation of the "central government," see § 2


                                            16
of the 1866 Act, and even applied for reimbursement from the

federal government for sums expended out of the appropriation

contained in the 1866 Act.          The fee was reserved to the state and

the Tribe was entitled to use of the land only so long as it served

as their homeland.      It is clear that the Tribe's claim to the land,

as well as to the money and guns mentioned in the 1866 Act, was

extinguished when the Tribe was placed on the Oklahoma reservation.

The public domain, from which the potential grant would have been

carved out, was in fact later disposed of by various acts of the

Legislature, as required by the 1866 Act.

e. Does the Tribe have a Nonintercourse Act "claim"?

         The Tonkawas assert that the language of the Act, which

prohibits the alienation "of lands, or any title or claim thereto

" (emphasis added) covers their "claim" although it is unvested.

The Tribe relies primarily on Oneida Indian Nation v. New York, 691
F.2d 1070, 1084 (2d Cir.1982), where the Second Circuit concluded

that an Indian tribe's interest in land was covered by the Act even

though    the   land   was    unprotected     by   legal   title.    A   crucial

distinction, however, lies in the fact that the Oneida tribe had a

possessory      interest     in   the   disputed   land.     Indeed,     this   is

consistent with the purpose of the Act, which was to protect Indian

tribes' aboriginal title to land on which they live.                There being

no support for the Tribe's claim under Texas law, the Tribe's

proposed distinction between vested property rights and unvested

"claims" provides them no basis for recovery.

                              ELEVENTH AMENDMENT


                                         17
     The State filed a Motion to Dismiss in the district court

contending that the court lacked jurisdiction over this cause of

action because the suit was barred by the Eleventh Amendment to the

Constitution of the United States.      The district court, in its

Order on Motion to Dismiss, stated that the Eleventh Amendment bar

to suits against states is circumvented when:     (1) the state has

waived immunity and consented to suit, Papasan v. Allain, 478 U.S.
265, 276 n. 10, 106 S. Ct. 2932, 2939 n. 10, 92 L. Ed. 2d 209 (1986);

(2) Congress has clearly expressed its intent to abrogate or limit

that immunity through its legislative authority, Quern v. Jordan,

440 U.S. 332, 333-34, 99 S. Ct. 1139, 1141-42, 59 L. Ed. 2d 358

(1979); or (3) the suit is instituted under a fiction which allows

suits for prospective injunctive relief against a state official in

vindication of a federal right, Ex parte Young, 209 U.S. 123, 28
S. Ct. 441, 52 L. Ed. 714 (1908).      The district court focused its

analysis on the second exception—Congressional abrogation of Texas'

immunity from suit. The Tribe sought, through judicial process, to

enforce rights created by the Nonintercourse Act.      The district

court found that Congress clearly intended to abrogate the States'

Eleventh Amendment immunity when it enacted the Nonintercourse Act

and had the power to do so under the Indian Commerce Clause,4

citing Oneida Indian Nation of New York v. Oneida, 719 F.2d 525,

543 (2nd Cir.1983), aff'd in part and rev'd in part on other

grounds, 470 U.S. 226, 105 S. Ct. 1245, 84 L. Ed. 2d 169 (1985).   The

     4
      "The Congress shall have Power ... To regulate Commerce
with foreign Nations, and among the several States, and with the
Indian Tribes...." U.S. Const. art. I, § 8, cl. 3.

                                18
Order on Motion to Dismiss was not appealed.   The Tribe adopts the

district court's position below as its position on appeal as to the

immunity question.    The State argues on appeal its contention that

it was immune from suit, but nevertheless contends that this Court

need not reach the questions of whether Congress abrogated Texas'

Eleventh Amendment immunity when it enacted the Nonintercourse Act

and, if so, whether Congress possessed the power to do so.       We

agree.

         While we could raise the issue sua sponte because the

Eleventh Amendment operates as a jurisdictional bar, Ysleta Del Sur

Pueblo v. Texas, 36 F.3d 1325, 1335 (5th Cir.1994), cert. denied,

--- U.S. ----, 115 S. Ct. 1358, 131 L. Ed. 2d 215 (1995), we do not.

Even if Congress validly waived the State's Eleventh Amendment

immunity here, the appellants have no claim for relief.    Further,

because this case turns on the interpretation of a Texas Act with

narrow application, this precise immunity question is not likely to

recur so as to require appellate court guidance for district

courts.    See Texas Employers' Ins. Ass'n v. Jackson, 862 F.2d 491,

496-97 n. 8 (5th Cir.1988).      We therefore decline to reach the

question of Eleventh Amendment immunity.

                             CONCLUSION

     We affirm the district court's summary judgment in favor of

the State, and decline to reach the Tribe's argument premised on 42

U.S.C. § 1983.

     AFFIRMED.




                                  19